DETAILED ACTION

Response to Amendment
Claims 1-23 are pending in the application, with claims 7-16 currently withdrawn.  New grounds of rejection have been added as a result of the amendment to the claims submitted 3/3/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 an 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 each recite the limitation "the surface of the carbon matrix" in lines 3 and 4-5, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the surface of the carbon matrix” will be interpreted as “a surface of a carbon matrix” (note bold “A” for both terms).  Further, claims 2-6 and 18-23 are rejected since they depend from claims 1 and 17, respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 17-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kottenstette et al. (US 2011/0171502) in view of Kim et al. (US 2011/0281180).

Regarding claim 1, Kottenstette et al. discloses in Figs 1-10, an anode ([0060]-[0061]) for use in lithium-ion battery ([0006]), the anode comprising: silicon nanoparticles ([0078]); one or more coatings of carbon ([0070]-[0074], [0078]) on the silicon nanoparticles ([0078]); and a polymeric binder ([0102]-[0103]).
Kottenstette et al. does not explicitly disclose the silicon nanoparticles encased with carbon in pores below a surface of the carbon matrix of the silicon-carbon composite.
Kim et al. discloses in Figs 1-4, a battery (ref 1) including a negative active material including silicon nanoparticles encased within pores of carbon below a surface ([0117], Fig 4).  This configuration enhances the cycle life of the battery ([0118]-[0119]).
Kim et al. and Kottenstette et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the silicon nanoparticles of Kottenstette et al. as disposed within pores of a carbon material below the surface as disclosed by Kim et al. to enhance the cycle life of the battery.

Regarding claim 2, modified Kottenstette et al. discloses all of the claim limitations as set forth above and also discloses the silicon nanoparticles are in a size range 50- 100 nm (1 nm – 10 micron disclosed at [0071], thus entire claimed range within).

Regarding claim 3, modified Kottenstette et al. discloses all of the claim limitations as set forth above and also discloses thickness of the coating of carbon particles is in the range of 5-25 nm. (1 nm – 1 micron disclosed at [0072], thus entire claimed range within).

Regarding claim 4, modified Kottenstette et al. discloses all of the claim limitations as set forth above and also discloses the polymer binder comprises styrene butadiene rubber (SBR) and carboxymethyl cellulose (CMC) ([0102], both listed).

Regarding claim 6, modified Kottenstette et al. discloses all of the claim limitations as set forth above and also discloses a weight percent of carboxymethyl cellulose (CMC) is approximately 7.0 weight percent. ([0102])

Regarding claim 17, Kottenstette et al. discloses in Figs 1-10, an electrochemical cell ([0006]) containing an anode ([0060]-[0061]), a cathode ([0052]-[0053]) and an electrolyte ([0117]-[0118]), wherein the anode ([0060]-[0061]) comprises silicon nanoparticles ([0078]), one or more coatings of carbon ([0070]-[0074], [0078]) on the silicon nanoparticles ([0078]); and a polymeric binder ([0102]-[0103]).
Kottenstette et al. does not explicitly disclose the silicon nanoparticles encased with carbon in pores below a surface of the carbon matrix of the silicon-carbon composite.
Kim et al. discloses in Figs 1-4, a battery (ref 1) including a negative active material including silicon nanoparticles encased within pores of carbon below a surface ([0117], Fig 4).  This configuration enhances the cycle life of the battery ([0118]-[0119]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the silicon nanoparticles of Kottenstette et al. as disposed within pores of a carbon material below the surface as disclosed by Kim et al. to enhance the cycle life of the battery.

Regarding claim 18, modified Kottenstette et al. discloses all of the claim limitations as set forth above and also discloses the silicon nanoparticles are in a size range 50- 100 nm (1 nm – 10 micron disclosed at [0071], thus entire claimed range within).

Regarding claim 19, modified Kottenstette et al. discloses all of the claim limitations as set forth above and also discloses thickness of the coating of carbon particles is in the range of 5-25 nm. (1 nm – 1 micron disclosed at [0072], thus entire claimed range within).

Regarding claim 20, modified Kottenstette et al. discloses all of the claim limitations as set forth above and also discloses the polymer binder comprises Styrene butadiene rubber (SBR), carboxymethyl cellulose (CMC) ([0102] both listed).

Regarding claim 22, modified Kottenstette et al. discloses all of the claim limitations as set forth above and also discloses a weight percent of carboxymethyl cellulose (CMC) is approximately 7.0 weight percent ([0102]).

Regarding claim 23, modified Kottenstette et al. discloses all of the claim limitations as set forth above and also discloses the electrochemical cell is a Li- ion battery ([0006]).

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kottenstette et al. (US 2011/0171502) in view of Kim et al. (US 2011/0281180) as applied to claims 1 and 17 above and further in view of Matsuda et al. (US 2007/0092796).
Regarding claims 5 and 21, modified Kottenstette et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the SBR content is about 3 wt%, however the amount of SBR is not considered to confer patentability to the claims.  Matsuda et al. (see [0046], [0092]) teaches that it was known in the art at the time of the invention that varying the mix of binder compounds including the amount of SBR will vary the adhesive properties of said binder.  Therefore the binder adhesive properties In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 17-23 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725